     Case 2:19-cv-08944-AS Document 40 Filed 03/02/21 Page 1 of 2 Page ID #:2234

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 19-08944-AS                                                 Date    March 2, 2021
 Title            Pitasha Dynel Howard v. Andrew M. Saul, Commissioner of Social Security
                  Administration




 Present: The Honorable          Alka Sagar, United States Magistrate Judge
                        Alma Felix                                                 N/A
                       Deputy Clerk                                      Court Reporter / Recorder
                Attorneys Present for Plaintiff:                     Attorneys Present for Defendant:
                             N/A                                                   N/A
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE


      On October 17, 2019, Plaintiff, through counsel, filed a Complaint for Review of
Final Decision of the Social Security Administration. (Dkt. No. 1).

     On March 9, 2020, Defendant filed an Answer and the Certified Administrative
Record. (Dkt. Nos. 13-14).

       On April 30, 2020, June 8, 2020, July 31, 2020, August 27, 2020, September 21,
2020, October 27, 2020 and December 17, 2020, the Court, pursuant to the parties’
stipulations to extend the briefing schedule, issued Orders granting Plaintiff additional time
to prepare and forward Plaintiff’s portion of the Joint Stipulation (and additional time for
the parties to file the Joint Stipulation). (See Dkt. Nos. 21, 25, 27, 30, 32, 34, 38).1
Plaintiff’s portion of the Joint Stipulation was required to be prepared and forwarded to
Defendant no later than January 4, 2021, in order for the Joint Stipulation to be filed no later
than March 1, 2021. (Dkt. No. 38).

      On March 1, 2020, Defendant filed a Notice of Non-Receipt of Plaintiff’s Initial
Portion of the Joint Stipulation, stating that, although Defendant had e-mailed Plaintiff’s
counsel for a status update on four separate occasions (January 19, 2021, February 8, 2021,
February 22, 2021, and February 26, 2021), Plaintiff had failed to prepare and forward the

         1
           Plaintiff’s counsel requested additional time due to personal health
problems and/or family emergencies. (Dkt. Nos. 20, 22, 26, 29, 31, 33, 35).
CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
     Case 2:19-cv-08944-AS Document 40 Filed 03/02/21 Page 2 of 2 Page ID #:2235

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 19-08944-AS                                              Date   March 2, 2021
 Title          Pitasha Dynel Howard v. Andrew M. Saul, Commissioner of Social Security
                Administration

initial portion of the Joint Stipulation. (Dkt. No. 39).

       Plaintiff’s initial portion of the Joint Stipulation was due by January 4, 2021 (18 days
after the Court’s December 17, 2020 Order, and almost 10 months following the service of
the Defendant’s Answer and Certified Administrative Record on March 9, 2020). To date,
Plaintiff has failed to prepare and forward the initial portion of the Joint Stipulation, seek
an additional extension of time to do so, respond to Defendant’s requests for a status update,
or otherwise communicate with the Court (and Defendant).

      The Court orders Plaintiff to show cause, in writing, no later than March 23, 2021,
why this action should not be dismissed for lack of prosecution. See Link v. Wabash R. Co.,
370 U.S. 626 (1962) (Court has inherent power to dismiss for lack of prosecution on its own
motion). Plaintiff may prepare and forward the initial portion of the Joint Stipulation or
Declaration in response to this Order to Show Cause no later than March 23, 2021.

     In addition, Plaintiff may instead request a voluntary dismissal of this action
pursuant to Fed.R.Civ.P. 41(a). A Notice of Dismissal form is attached for Plaintiff’s
convenience.

      Plaintiff is expressly warned that failure to file a timely response to this Order
to Show Cause may result in the dismissal of this action with prejudice for failure to
comply with Court orders and for failure to prosecute. See Fed.R.Civ.P.41(b).

                                                                                   0       :       00
                                                         Initials of Preparer             AF




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                                Page 2 of 2
